Citation Nr: 0603477	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  03-04 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial compensable disability 
evaluation for status postoperative meniscectomy and 
debridement of the right knee prior to July 26, 2005. 

2.  Entitlement to a disability evaluation in excess of 10 
percent for status postoperative meniscectomy and debridement 
causing instability of the right knee from July 26, 2005. 

3.  Entitlement to a disability evaluation in excess of 10 
percent for status postoperative meniscectomy and debridement 
causing limitation of motion of the right knee from July 26, 
2005. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from October 1998 to 
October 2002.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which granted service 
connection and assigned a noncompensable (zero percent) 
evaluation for status postoperative meniscectomy and 
debridement of the right knee, effective October 13, 2002.  
The veteran appealed that decision.  In March 2005, the Board 
remanded the case to the RO for additional development, which 
has since been completed.

Following that development, in an October 2005 rating 
decision, the RO granted a 10 percent evaluation for this 
disability based on instability of the right knee and a 
separate 10 percent evaluation based on painful motion of the 
right knee.  However, rather than granting these benefits 
back to the original effective date of October 13, 2002, the 
RO assigned an effective date of July 26, 2005.  

Therefore, three issues are currently before the Board: (1) 
entitlement to a compensable disability evaluation for status 
postoperative meniscectomy and debridement of the right knee 
prior to July 26, 2005; (2) entitlement to a disability 
evaluation in excess of 10 percent for status postoperative 
meniscectomy and debridement causing instability of the right 
knee from July 26, 2005; and (3) entitlement to a disability 
evaluation in excess of 10 percent for status postoperative 
meniscectomy and debridement causing painful motion of the 
right knee from July 26, 2005. 

The October 2002 rating decision on appeal also granted 
service connection and assigned a noncompensable evaluation 
for status post fracture of the mid-shaft of the left 5th 
metacarpal.  The veteran appealed that decision with respect 
to the noncompensable evaluation.   In a March 2005 decision, 
the Board denied the veteran's appeal and affirmed the 
noncompensable evaluation.  Therefore, that issue is no 
longer on appeal.  


FINDINGS OF FACT

1.  VA has provided all required notice to the veteran and 
has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.

2.  Prior to July 26, 2005, the veteran's status 
postoperative meniscectomy and debridement of the right knee 
was manifested by no instability, no X-ray evidence of 
arthritis, and motion from zero degrees of extension to 140 
of flexion with pain.  

3.  Since July 26, 2005, the veteran's status postoperative 
meniscectomy and debridement of the right knee has been 
manifested by mild loosening of the medial collateral 
ligaments, range of motion from zero degrees of extension to 
150 of flexion, mild crepitus throughout motion, and 
radiographic evidence showing a possible recurrent tear of 
the posterior horn of the medical meniscus.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability evaluation for 
status postoperative meniscectomy and debridement of the 
right knee prior to July 26, 2005, have not been met.  
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5257, 5260, 5261, 5262 (2005).

2.  The criteria for a disability evaluation for status 
postoperative meniscectomy and debridement causing 
instability of the right knee from July 26, 2005, have not 
been met.  §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Code 5257 (2005).

3.  The criteria for a disability evaluation for status 
postoperative meniscectomy and debridement causing limitation 
of motion of the right knee from July 26, 2005, have not been 
met.  §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased disability evaluations for 
his status postoperative meniscectomy and debridement causing 
instability and painful motion of the right knee.  In the 
interest of clarity, the Board will initially discuss whether 
these issues have been properly developed for appellate 
purposes.  The Board will then address the issues on appeal, 
providing relevant VA law and regulations, the relevant 
factual background, and an analysis of its decision.  
	
I.  Veterans Claims Assistance Act

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence, and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claims by means of rating decisions dated 
in October 2002 and October 2005, a statement of the case 
(SOC) issued in February 2003, a supplemental statement of 
the case (SSOC) issued in October 2005, as well as a letter 
by the RO dated in September 2004 and a letter by the Appeals 
Management Center (AMC) dated in March 2005.  As a whole, 
these documents satisfy the notice requirements of 38 
U.S.C.A. § 5103.  

The SOC and SSOC notified the veteran of the relevant law and 
regulations pertaining to his claims.  The September 2004 
letter by the RO also provided the veteran with information 
about the new rights provided under the VCAA, including the 
furnishing of forms and notice of incomplete applications 
under 38 U.S.C.A.           § 5102, providing notice to 
claimants of required information and evidence under 38 
U.S.C.A. § 5103, and the duty to assist claimants under 38 
U.S.C.A. § 5103A.  VA informed the veteran of the evidence it 
already possessed, described the evidence needed to establish 
the veteran's claims, and specifically identified what 
evidence was needed from the veteran versus what evidence VA 
would attempt to procure.  The Board thus finds that these 
documents comply with the VA's revised notice requirements.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The Board notes that the veteran was not notified of the VCAA 
prior to the initial adjudication of his claims by the RO, as 
required by the recent Court decision in Pelegrini, supra.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case is harmless error, as 
the content of the notice referenced above fully complies 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and this matter was readjudicated after this 
notice was provided (see SSOC dated in October 2005).  In 
other words, the essential fairness of the adjudication 
process has not been affected by the error as to the timing 
of the notification letters.  See Mayfield v. Nicholson, 19 
Vet. App. 220 (2005).

In addition, VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 U.S.C.A. 
§ 5103A(a); 38 C.F.R. § 3.159(c), (d).  In this case, the 
Board finds that the RO fulfilled its duty to obtain all 
relevant evidence with respect to the issues on appeal.  The 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the 
veteran indicated that all medical records have been 
obtained.  The veteran's right knee disability was also 
examined by VA in July 2002 and July 2005, both of which are 
adequate for rating purposes.  Accordingly, the Board finds 
that no further action is necessary to meet the requirements 
of the VCAA.

II.  Legal Criteria

This appeal ensued after the veteran disagreed with the 
initial rating assigned following a grant of service 
connection.  Therefore, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staging."  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 115; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A.            § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990). 

It appears that the RO initially evaluated the veteran's 
right knee disability as noncompensably disabling under 
Diagnostic Code (DC) 5262.  Under this code provision, a 10 
percent evaluation is assigned for malunion of the tibia and 
fibula with slight knee and ankle disability, a 20 percent 
evaluation is assigned for malunion of the tibia and fibula 
with moderate knee and ankle disability, and a 30 percent 
evaluation is assigned for malunion of the tibia and fibula 
with severe knee and ankle disability.  38 C.F.R. § 4.71a, DC 
5262.  In every instance, such as this, where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  See 
38 C.F.R. § 4.31.

The RO subsequently granted a 10 percent evaluation for the 
veteran's right knee disability pursuant to DC 5010.  This 
Diagnostic Code provides that traumatic arthritis, 
substantiated by X-ray findings, is to be evaluated under DC 
5003 for degenerative arthritis, which in turn provides that 
such disability will be rated on the basis of limitation of 
motion under the appropriate Diagnostic Codes for the 
specific joint or joints involved.  See 38 C.F.R. § 4.71a, DC 
5003.

Limitation of flexion of the knee is rated in accordance with 
DC 5260.  This code provides that flexion limited to 15 
degrees warrants a 30 percent rating; flexion limited to 30 
degrees warrants a 20 percent rating; flexion limited to 45 
degrees warrants a 10 percent rating; and flexion limited to 
60 degrees warrants a zero percent (noncompensable) rating.  
See 38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of the knee is rated in accordance 
with DC 5261.  This code provides that extension limited to 
45 degrees warrants a 50 percent rating; extension limited to 
30 degrees warrants a 40 percent rating; extension limited to 
20 degrees warrants a 30 percent rating; extension limited to 
15 degrees warrants a 20 percent rating; extension limited to 
10 degrees warrants a 10 percent rating; extension limited to 
5 degrees warrants a zero percent (noncompensable) rating.  
See 38 C.F.R. § 4.71a, DC 5261.

The Board notes that VA regulations define normal range of 
motion for the leg as zero degrees of extension and 140 
degrees of flexion.  See 38 C.F.R. § 4.71, Plate I.  

The RO also assigned a separate 10 percent evaluation for 
instability of the right knee pursuant to DC 5257, which 
pertains to recurrent subluxation or lateral instability of 
the knee.  This code provides a 10 percent evaluation for 
slight impairment of the knee, a 20 percent evaluation for 
moderate impairment of the knee, and a 30 percent evaluation 
for a severe impairment of the knee.  See 38 C.F.R. § 4.71a, 
DC 5257.  See VAOPGCPREC 23-97 (a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257); see also VAOPGCPREC 9-98.

In addition to these criteria, the Board must also consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to pain or due to weakness, 
fatigability, incoordination, or pain on movement of a joint.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  In particular, VA regulation 
provides that "[i]t is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint."  38 C.F.R. § 4.59.  Read together, DC  
5003 and section 4.59 thus prescribe that a painful major 
joint or group of joints affected by degenerative arthritis, 
where the arthritis is established by X-ray, is deemed to be 
limited motion and entitled to a 10 percent rating, even 
though there is no actual limitation of motion.  See 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

III.  Increased Evaluation for Status 
Postoperative Meniscectomy and Debridement of the 
Right Knee Prior to July 26, 2005

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for an initial compensable evaluation for 
his right knee disability for the entire period prior to July 
26, 2005. 

The veteran's service medical records show that an MRI 
performed in March 1999 revealed a meniscus tear of the 
posterior horn at the medical aspect of the right knee.  In 
April 1999, the veteran underwent a meniscectomy and 
debridement of the right knee.  As a result, the RO granted 
service connection and assigned a noncompensable evaluation 
for status postoperative meniscectomy and debridement of the 
right knee.

Since filing his claim, the only clinical evidence prior to 
July 26, 2005, is a July 2002 VA examination report.  This 
report notes the veteran's complaints of swelling and pain 
behind the right knee after activities such as running.  
However, a physical examination of the right knee revealed no 
abnormalities.  For example, drawer and McMurray testing were 
negative.  The right knee also demonstrated full range of 
motion, with zero degrees of extension to 140 degrees of 
flexion.   A July 2002 radiology report revealed a normal 
right knee.  The diagnosis was status post meniscus tear of 
the right knee, status post repair, without current residuals 
on examination.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in January 2005.  The veteran 
testified that his right knee disability was manifested by 
pain, particularly with prolonged standing and any kind of 
activity such as running and jumping.  He also said his right 
knee would crack with bending.  However, he indicated that 
recent radiographs of his right knee were normal.  He also 
indicated that he had been laid off from his job as a fork 
truck operator for Mitsubishi in September 2004, a decision 
which was unrelated to his right knee disability.  

Since the July 2002 VA examination report shows no evidence 
of malunion of tibia or fibula, there is no basis to assign a 
compensable evaluation for the veteran's right knee 
disability under DC 5262 prior to July 26, 2005.  In 
addition, since the veteran's right knee demonstrated full 
range of motion with respect to both extension and flexion, 
neither DC 5260 nor 5261 provides a basis for a compensable 
evaluation.  Likewise, since drawer and McMurray testing were 
negative, a compensable evaluation is not appropriate under 
DC 5257 for recurrent subluxation or lateral instability.  

The Board also finds that a compensable evaluation is not 
warranted for the veteran's right knee disability prior to 
July 26, 2005, based on the veteran's complaints of pain, as 
there is no X-ray evidence of arthritis involving the right 
knee, which demonstrated full range of motion.  See 
38 U.S.C.A. § 4.40, 4.45, 4.59; see also Lichtenfels, 1 Vet. 
App. at 488.  Further, the record contains no objective 
pathology to account for the veteran's complaints of pain.  
For instance, radiographs performed in July 2002 showed a 
normal right knee, and the VA examiner identified no residual 
right knee disability since his surgery in 1999.  The Board 
thus finds that the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 do not provide any basis for a compensable 
evaluation for the veteran's right knee disability.

Finally, the Board also finds that additional ratings under 
Diagnostic Codes 5258 (dislocated semilunar cartilage) or 
5259 (removal of semilunar cartilage) are not in order in 
this case, as the evidence does not show frequent episodes of 
locking, pain, and effusion into the joint, and there are no 
objective symptoms due to the meniscectomy shown during the 
relevant time period in question.  See 38 C.F.R. § 4.71a 
(2005).

The Board thus concludes that the preponderance of the 
evidence is against an initial compensable evaluation for the 
veteran's status postoperative meniscectomy and debridement 
of the right knee prior to July 26, 2005.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b).  Hence, the appeal 
is denied.

IV.  Increased Evaluation for Status 
Postoperative Meniscectomy and Debridement of the 
Right Knee From July 26, 2005

In the October 2005 rating decision, the RO assigned a 10 
percent evaluation for instability of the right knee under DC 
5257 and a separate 10 percent evaluation for painful motion 
under 5010, effective July 26, 2005.  After carefully 
reviewing the evidence since July 26, 2005, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims. 

The only evidence during this period is a January 2005 MRI 
report and a July 2005 VA examination report.  The MRI report 
revealed blunting of the free margin of the posterior horn as 
well as grade III signal in the posterior horn extending to 
the capsular margin.  The radiologist indicated that, 
although these findings could represent post-surgical 
changes, one could not rule out recent or recurrent tear of 
the posterior horn of the medial meniscus.  

At his July 2005 VA examination, the veteran reported that 
his right knee was painful and stiff in the morning and that 
he would have to fully flex his right knee to get it to pop 
so that he could move without difficulty.  He estimated that 
the pain was 6 on a pain scale from zero to 10 before it 
popped, but that the pain decreased to 2/10 after it popped.  
He explained that the pain usually remained at 2/10 unless he 
overdid it during the day.  He said he could stand for 
approximately 15 minutes before his knee becomes stiff again, 
at which time he would pop it to reduce the pain.  He also 
reported increased pain with activities such as running or 
jumping while playing sports.  He explained that he could 
walk anywhere from a half a mile to a mile before pain would 
increase.  He denied any incapacitating episodes and flare-
ups. 

On physical examination, the veteran ambulated with a normal 
gait.  The right knee showed no evidence of deformity or 
effusion.  There was no tenderness to palpation.  His right 
knee demonstrated motion from zero degrees of extension to 
150 degrees of flexion, with mild crepitus throughout motion.  
The right knee popped a couple of times while going through 
range of motion repeatedly.  He also experienced a "little 
jolt of pain" with repeated motion, although this eventually 
settled down.  The ligaments appeared intact except for mild 
looseness in the medial collateral ligament with the knee 
flexed at about 20 degrees.  The examiner considered the 
veteran's right knee to be only mildly unstable.  The 
examiner diagnosed the veteran with an unstable right knee 
following surgery in 1999. 

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 10 percent for the veteran's right 
knee disability based painful motion since July 26, 2005.  
Range-of-motion testing of the veteran's right knee revealed 
zero degrees of extension to 150 degrees of flexion, which is 
10 degrees greater than full range of motion.  Nevertheless, 
the RO assigned a 10 percent evaluation for the veteran's 
complaints of pain although there is no X-ray evidence of 
arthritis involving the right knee.  See 38 U.S.C.A. § 4.40, 
4.45, 4.59; see also Lichtenfels, 1 Vet. App. at 488.  
Nevertheless, there is no basis to assign an evaluation in 
excess of 10 percent for painful motion based on additional 
functional impairment.  

The Board also finds that the preponderance of the evidence 
is against an evaluation in excess of 10 percent for the 
veteran's right knee disability based on instability since 
July 26, 2005.  The July 2005 examination report found that 
all of the right knee ligaments were intact except for mild 
looseness in the medial collateral ligament with the knee 
flexed at about 20 degrees.  The examiner concluded that this 
finding resulted in only mild instability of the right knee 
joint.  The Board thus concludes that these findings are 
analogous to slight recurrent subluxation or lateral 
instability of the right knee, for which a 10 percent 
evaluation is warranted under DC 5257.  Thus, the Board finds 
that the RO correctly evaluated the veteran's right knee 
disability as 10 percent disabling based on instability. 

Finally, the Board has again considered whether additional 
ratings under DCs 5258 or 5259 are in order.  Again, the 
Board concludes that these diagnostic codes do not provide a 
basis for an increased rating as the evidence for the time 
period in question does not show frequent episodes of 
locking, pain, and effusion into the joint, and the objective 
symptoms shown to be due to the meniscectomy such as painful 
motion and instability are contemplated by the current 
ratings.  No additional symptomatology is shown.  See 
38 C.F.R. § 4.14 (2005).


The Board thus concludes that the preponderance of the 
evidence is against an evaluation in excess of the currently 
assigned separate 10 percent ratings for the veteran's right 
knee disability based on instability and painful motion since 
July 26, 2005.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See 38 U.S.C.A. § 
5107(b).  Hence, the appeal is denied.


ORDER

An initial compensable disability evaluation for status 
postoperative meniscectomy and debridement of the right knee 
prior to July 26, 2005, is denied. 

A disability evaluation in excess of 10 percent for status 
postoperative meniscectomy and debridement causing 
instability of the right knee from July 26, 2005, is denied. 

A disability evaluation in excess of 10 percent for status 
postoperative meniscectomy and debridement causing limitation 
of motion of the right knee from July 26, 2005, is denied. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


